EXHIBIT 99.1 F & M Bank Corp.News and Financials F & M BANK CORP. REPORTS 3RD QUARTER FINANCIAL RESULTS TIMBERVILLE, VA—October 23, 2012—F & M Bank Corp. (OTCQB: FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the third quarter ended September 30, 2012 and its recently declared third quarter dividend. Net income for the third quarter of 2012 totaled $1.38 million. This is a 2.5% increase compared to $1.34 million of earnings for the same period in 2011.Year to date net income for 2012 and 2011 through nine months totaled $3.66 million and $3.25 million, respectively, which is an increase of 12.4%. Selected Financial Highlights: Three months ended: Q3 Q2 Q3 Net Income (000’s) $ $ $ Earnings Per Share $ $ $ Net Interest Margin % % % Allowance for loan losses % % % Provision for loan losses (000’s) $ $ $ Non-Performing Loans (000’s) $ $ $ Equity to Assets % % % Efficiency Ratio % % % Dean Withers, President and CEO, commented “Non-performing loans have dropped compared to recent quarterly highs, but they are still higher than prior to the recession that began in 2008. While we are beginning to see signs of improvement in both the local housing and commercial real estate markets, we still believe it is important to build our reserves, as there continues to be a great deal of economic uncertainty. We believe that signs of modest improvement are evident in the fact that we have been able to reduce our funding of the allowance for loan losses by $400 thousand compared to last year, while simultaneously continuing to build our reserves by an additional $1 million compared to the same period in 2011.” Withers continued, “We are especially pleased that our net income for the quarter of $1.382 million constitutes record earnings for any third quarter in our history. Year to date net income has increased 12.37% or $403 thousand compared to the prior year. It is also notable that all of our 2012 earnings are derived from core bank operations, whereas our 2011 results also included $1.024 million of non-recurring securities gains (pre-tax). On October 18, 2012, our Board of Directors declared a third quarter dividend of $0.16 per share. The dividend will be paid on November 13, 2012, to shareholders of record as of October 31, 2012.” Highlights of the company’s financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary, Farmers & Merchants Bank’s nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. Additional information may be found by contacting us on the internet at www.farmersandmerchants.biz or by calling (540)896-8941. This press release may contain “forward-looking statements” as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. SOURCE: F & M Bank Corp. CONTACT:
